RENDERED: JUNE 17, 2021
                                                        TO BE PUBLISHED



              Supreme Court of Kentucky
                             2020-SC-0588-MR


KIMBERLY JOHNSON                                                  APPELLANT


                  ON APPEAL FROM COURT OF APPEALS
V.                         NO. 2020-CA-0517
                FLEMING CIRCUIT COURT NO. 16-CI-00139


HONORABLE STOCKTON B. WOOD, JUDGE                                  APPELLEE
OF THE FLEMING CIRCUIT COURT

AND

DR. AMANDA APPLEGATE; FAMILY                     REAL PARTIES IN INTEREST
MEDICINE ASSOCIATES OF
FLEMINGSBURG, P.S.C.; FAMILY
MEDICINE ASSOCIATES OF
FLEMINGSBURG (ASSUMED NAME
CORPORATION OF FAMILY MEDICINE
ASSOCIATES OF FLEMINGSBURG, P.S.C.);
DR. RICHARD S. HARTMAN; DR.
JENNIFER HAGENSCHNEIDER; DR.
CHARLES CLARKE; MAYSVILLE
RADIOLOGY ASSOCIATES, P.S.C.;
FLEMING COUNTY MEDICAL CENTER, LLC
D/B/A FLEMING COUNTY HOSPITAL;
KRISTAL HUMPHRIES; AND GENA
BARKER


              OPINION OF THE COURT BY JUSTICE KELLER

                                AFFIRMING

      Kimberly Johnson appeals from the Court of Appeals’ denial of her

petition for a writ of mandamus to direct Judge Stockton Wood of the Fleming
Circuit Court to issue various orders in her favor. After a thorough review of

the law, we affirm the Court of Appeals.

                                   I. BACKGROUND

      In November 2014, Johnson presented to her primary care provider, Dr.

Amanda Applegate, complaining of pain in her right breast and was

consequently sent for a screening mammogram. Her screening mammogram

was completed at Fleming County Hospital1 on December 19, 2014. Radiologist

Dr. Richard Hartman interpreted this mammogram, found it inconclusive, and

recommended a follow-up exam. Shortly thereafter, Johnson received a

telephone call from a representative of FCHD asking that she return for more

testing. Johnson returned to FCHD on January 9, 2015, where she underwent

a diagnostic mammogram as well as an ultrasound of her right breast. These

studies were performed by a radiology technologist, Radiology Tech #1,2 and

read by radiologist Dr. Jennifer Hagenschneider. The results of these studies

and the doctors’ recommendations based on them, as well as the information

Johnson received about these studies, are fervently disputed by the parties.

      According to Johnson, on January 11, 2015, an FCHD radiology

technologist, Radiology Tech #2, printed out a mammogram notification letter

from FCHD’s system indicating that Johnson’s second mammogram “revealed

      1 At the time of Johnson’s mammography examinations, Fleming County
Hospital was owned by the Fleming County Hospital District, which we will refer to as
FCHD. On July 31, 2015, FCHD sold the hospital to Fleming Medical Center, LLC,
which we will refer to as FMC.
      2   Only one of the radiology technologists involved in this case is a named party
to this litigation. We have chosen to refer to them as Radiology Tech #1 and Radiology
Tech #2.

                                           2
mammographic findings requiring attention.” Radiology Tech #2 hand-wrote on

this letter that she would “attempt to locate [Johnson’s] old films. . .. This may

take a few days, but I will let you know.”

      According to Johnson, on January 15, 2015, Radiology Tech #2 printed

out a second mammogram notification letter informing Johnson that her

“recent mammogram examination … revealed no evidence of cancer.” Johnson,

however, continued to experience right breast pain throughout 2015. In

September 2015, Dr. Applegate referred Johnson to a surgeon at St. Elizabeth

Hospital who diagnosed Johnson with malignant invasive ductal carcinoma

which had metastasized.

      Johnson filed a complaint against Fleming Medical Center, LLC (FMC);

Dr. Applegate and her practice, Family Medicine Associates of Flemingsburg,

P.S.C. (collectively referred to as Dr. Applegate); and Dr. Hagenschneider, Dr.

Richard Hartman, Dr. Charles Clarke, and their practice, Maysville Radiology

Associates, P.S.C. (collectively referred to as the radiology defendants) on

September 23, 2016, alleging medical negligence. After filing her lawsuit,

Johnson learned that at the time of her mammography examinations, Fleming

County Hospital was owned by the Fleming County Hospital District (FCHD),

which then sold the hospital to Fleming Medical Center LLC (FMC) on July 31,

2015. On November 21, 2016, Johnson filed an amended complaint

substituting FCHD for FMC.

      Dr. Applegate was served with Johnson’s complaint on September 26,

2016, and on September 30, 2016, Dr. Applegate contacted Radiology Tech #2

                                         3
regarding Johnson’s mammograms at FCHD. During this conversation,

Radiology Tech #2 told Dr. Applegate that Johnson had been scheduled for a

biopsy, and Dr. Applegate requested to see a copy of the document referencing

a biopsy. Later that day, Radiology Tech #2 provided a screenshot of Johnson’s

record from the hospital’s mammogram database to Dr. Applegate which noted

the record had been modified3 on that day. The screenshot showed that

Johnson had been scheduled for a biopsy in January 2015, but her medical

records showed no biopsy was done during that time frame. The parties have

referred to this screenshot as “the biopsy screenshot.” Johnson alleges that

this screenshot was taken only after Radiology Tech #2 edited Johnson’s

medical record to delete any reference to the “cancer free” diagnosis and letter

but to leave reference to the biopsy.4

      On the same day she received the screenshot, Dr. Applegate provided it

to her attorney. Dr. Applegate’s attorney subsequently provided the biopsy

screenshot to the attorneys for the other defendants, but it was not turned over

to Johnson. Johnson alleges that prior to her finally receiving the screenshot,

the defendants offered perjured deposition testimony and provided false

answers to written discovery. She also alleges that additional changes were



      3 The accessing of the mammogram database and the viewing and/or
modification of content in that database has been the subject of intense debate among
the parties. It has required coordination with the Alabama software manufacturer and
has produced evidence that every time certain fields in a record are accessed, the
system shows an updated “Last Modified” date.
      4  Almost every action taken by each of the parties, as well as their motivations
for each action, is vigorously disputed. We have made our best effort to distill the facts
to only those necessary for an understanding of our decision.

                                            4
made to Johnson’s medical records, including the printing of fake mammogram

notification letters that were included in subpoenaed medical records from

Fleming County Hospital.

      In December 2017, Johnson filed a second amended complaint adding

claims against FMC, Radiology Tech #1, Radiology Tech #2, and Gena Barker,

Radiology Tech #1’s supervisor. The claim against Radiology Tech #2 was one

of medical negligence. The other claims were centered around that of a civil

conspiracy engaged in by FMC, radiologist Dr. Hagenschneider, Barker, and

Radiology Tech #1 alleging spoliation and fabrication of evidence. Johnson

alleged that Radiology Tech #1, at the requests of her supervisor Barker and

Dr. Hagenschneider, printed two fake mammography notification letters and

included them in Johnson’s certified medical records.

      On February 22, 2018, and still before Johnson had knowledge of the

biopsy screenshot, Johnson settled her claims against FCHD and Radiology

Tech #2. The parties expressly recognized that discovery was not yet complete

and assumed the risk of possible discovery of additional or different facts.

Johnson claims that this settlement was procured by fraud.

      On April 26, 2018, Johnson filed a third amended complaint adding

multiple claims, including spoliation, abuse of process, obstruction of justice,

tortious interference with expectancy, and conversion.

      The biopsy screenshot was not turned over to Johnson until November

21, 2018, after the trial court ordered the defendants to produce all documents

that they had reviewed which were relevant to Johnson. However, as

                                        5
demonstrated by her amended complaints, Johnson already had suspicions

that changes had been made to her medical data and believed fake

mammogram notification letters had been produced.

      On January 14, 2019, Johnson filed an omnibus motion to strike the

defendants’ answers, for costs and attorneys’ fees, to compel discovery and

depositions of the attorneys involved, for expedited discovery, and for leave to

amend her complaint to reassert claims against FCHD and its insurer

sounding in bad faith and fraudulent inducement to a contract. During

December 2019 and January 2020, the trial court entered fourteen separate

orders. In those orders, it denied Johnson’s motion to strike the defendants’

answers. It reserved on her motion for costs and attorneys’ fees. It ordered the

defendants to produce certain discovery but denied Johnson’s request to

invoke the crime-fraud exception to the attorney-client privilege so that she

could depose the attorneys for the defendants. The trial court also denied

Johnson’s motion to amend the complaint. The trial court would not allow

Johnson to reassert claims against FCHD based on the settlement agreement

she had entered into and her unwillingness to return the money she received

from the settlement. The court also noted that “[s]poliation is not a recognized

tort claim in the Commonwealth of Kentucky and this Court is not in the

position to allow an amended complaint that attaches a claim that cannot be

recovered.”

      On May 27, 2020, and after Johnson’s petition for a writ of mandamus

was filed in the Court of Appeals, the trial court dismissed Johnson’s third

                                        6
amended complaint against Radiology Tech #1, Gena Barker, their employer

FMC,5 and Dr. Hagenschneider for fabrication of medical records concluding

that “the law as it currently exists in Kentucky does not allow a remedy other

than civil penalties to be imposed by the [c]ourt.” Later that same day, FMC put

forth the theory for the first time that the biopsy note contained on the

screenshot may have been a clerical error and intended for a different patient

with the same last name, similar patient number, and aged within a year of

Johnson who had a mammogram and ultrasound studies completed on the

same day as Johnson.

      Johnson seeks a writ of mandamus directing the circuit court to: (1)

award her attorneys’ fees, expert fees, and costs so far expended in the matter;

(2) set the matter for trial on damages only; and (3) strike the answers of all the

defendants as a sanction for their alleged wrongful conduct. In the alternative,

Johnson seeks a writ directing the circuit court to enter orders: (1) awarding

her attorneys’ fees, expert fees, and costs in the matter; (2) recognizing a tort to

address the conduct of the defendants and their attorneys whether sounding in

spoliation, fabrication, or obstruction of justice; (3) invoking the crime-fraud

exception to the attorney-client privilege and ordering production of counsel for

all current and past defendants for depositions; and (4) prohibiting bifurcation




      5 FMC argues Johnson’s writ petition is moot as to it because it has been
dismissed from the case at the trial court level. We need not decide the merits of this
argument as we have affirmed the Court of Appeals’ denial of Johnson’s writ petition
on other grounds.

                                           7
of her medical malpractice claims from proof of the defendants’ alleged fraud

and attendant torts.

      On November 12, 2020, the Court of Appeals issued its order denying

Johnson’s petition for a writ of mandamus. Specifically, the Court of Appeals

held that Johnson failed to show that she has no adequate remedy by appeal.

On December 7, 2020, Johnson filed her notice of appeal with this Court as a

matter of right.6

      After Johnson filed her brief with this Court, FMC filed a motion to strike

Johnson’s brief for failing to conform with CR 76.12(4)(c)(vii) for citing materials

outside of the record. Johnson then filed a motion to supplement the record

with the items that FMC referred to in its motion to strike. After Johnson filed

her reply brief, FMC moved to strike that brief for failing to comply with CR

76.12(4)(b)(ii), CR 76.12(4)(c)(iv), and CR 76.12(4)(c)(vii) for citing materials

outside of the record and exceeding the allowable length. All of these motions

were passed to the merits. Although we take judicial notice of the trial court

orders that are necessary for a thorough review of this matter, we hereby deny

Johnson’s motion to supplement the record. We further deny FMC’s motion to

strike Johnson’s briefs, as this is an extreme remedy, but take the opportunity

to remind these parties and all future litigants to refrain from citing to




      6  Kentucky Rule of Civil Procedure (CR) 76.36(7)(a) (“An appeal may be taken to
the Supreme Court as a matter of right from a judgment or final order in any
proceeding originating in the Court of Appeals.”); see also KY. CONST. § 115 (“In all
cases, civil and criminal, there shall be allowed as a matter of right at least one appeal
to another court.”).

                                            8
materials outside of the record, as this Court’s review is constrained by the

record from the lower court, in this case, the Court of Appeals.

                                    II. ANALYSIS

   A. Writ Standard

      We begin our writ analysis by reiterating that “[t]he issuance of a writ is

an extraordinary remedy that is disfavored by our jurisprudence. We are

therefore ‘cautious and conservative both in entertaining petitions for and in

granting such relief.’” Caldwell v. Chauvin, 464 S.W.3d 139, 144-45 (Ky. 2015)

(citing Ridgeway Nursing & Rehab. Facility, LLC v. Lane, 415 S.W.3d 635, 639

(Ky. 2013); Bender v. Eaton, 343 S.W.2d 799, 800 (Ky. 1961)). Writs “are truly

extraordinary in nature and are reserved exclusively for those situations where

litigants will be subjected to substantial injustice if they are required to

proceed.” Indep. Order of Foresters v. Chauvin, 175 S.W.3d 610, 615 (Ky. 2005).

Mandamus is an extraordinary remedy which compels the performance of a

ministerial act or mandatory duty where there is a clear legal right or no

adequate remedy at law. County of Harlan v. Appalachian Reg'l Healthcare, Inc.,

85 S.W.3d 607, 613 (Ky. 2002).

      Extraordinary writs may be granted in two classes of cases. The first

class requires a showing that “the lower court is proceeding or is about to

proceed outside of its jurisdiction and there is no remedy through an

application to an intermediate court.” Hoskins v. Maricle, 150 S.W.3d 1, 10 (Ky.

2004). The second class requires a showing that “the lower court is acting or is

about to act erroneously, although within its jurisdiction, and there exists no

                                         9
adequate remedy by appeal or otherwise.” Id. This second class also usually

requires a showing that “great injustice and irreparable injury will result if the

petition is not granted.” Id. There are, however, special cases within the second

class of writs that do not require a showing of great injustice and irreparable

injury. In those special cases, a writ is appropriate when “a substantial

miscarriage of justice” will occur if the lower court proceeds erroneously, and

correction of the error is necessary “in the interest of orderly judicial

administration.” Chauvin, 175 S.W.3d at 616 (quoting Bender, 343 S.W.2d at

801).

        Regarding the certain special cases exception, we have stated,

        [I]n certain special cases this Court will entertain a petition for
        prohibition in the absence of a showing of specific great and
        irreparable injury to the petitioner, provided a substantial
        miscarriage of justice will result if the lower court is proceeding
        erroneously, and correction of the error is necessary and
        appropriate in the interest of orderly judicial administration. It may
        be observed that in such a situation the court is recognizing that if
        it fails to act the administration of justice generally will suffer the
        great and irreparable injury.

Bender, 343 S.W.2d at 801. We have applied the certain special cases

exception when “the action for which the writ is sought would violate the law,

e.g., by breaching a tightly guarded privilege or by contradicting the

requirements of a civil rule.” Trude, 151 S.W.3d at 808 (citing Wal-Mart Stores,

Inc. v. Dickinson, 29 S.W.3d 796, 803 (Ky. 2000); Bender, 343 S.W.2d at 803).

        Johnson seeks this writ of mandamus under the certain special cases

exception to writs of the second class. She argues, citing to this Court’s recent

decision in Beck v. Scorsone, 612 S.W.3d 787 (Ky. 2020), that unavailability of

                                          10
an adequate remedy by appeal is not a prerequisite to the issuance of a writ

under the certain special cases exception. In Beck, we “proceeded[ed] directly to

the merits of the dispute” because the merits were “uncomplicated and doing

so would promote the end of ‘judicial economy in limiting the breadth of

analysis appellate courts undertake when considering writs.’” Id. at 791.

However, the procedure used in Beck is only used in very rare circumstances

and only done so when the merits issue is uncomplicated. See So. Fin. Life Ins.

Co. v. Combs, 413 S.W.3d 921, 927 n.20 (Ky. 2013). The prerequisites exist

“expressly to limit ‘the number of writ cases that proceed to the merits of the

controversy’ because writ proceedings ‘necessitate an abbreviated record which

magnifies the chance of incorrect rulings that would prematurely and

improperly cut off the rights of litigants.’” Caldwell, 464 S.W.3d at 145

(footnotes omitted). The approach Johnson advocates we take in this case is

only appropriate if an analysis of the merits is less complicated and

burdensome on the courts than an analysis of the prerequisites. That simply is

not the case here.

      Following the normal approach to writ cases, even in cases seeking a writ

under the certain special cases exception, the party seeking the writ must show

that there is no adequate remedy by appeal. Chauvin, 175 S.W.3d at 617. “No

adequate remedy by appeal” means that the party’s injury “could not thereafter

be rectified in subsequent proceedings in the case.” Id. at 615. Johnson argues

that the Court of Appeals erred in its analysis “because it made no

determination as to whether the fact of fabrication—rather than the relief

                                       11
requested—was reviewable.” She further argues that the question before the

Court today is “whether an order finding that Kentucky's trial courts are

without power to address fabrication—either under the rules of evidence or the

rules of tort law—is reviewable on direct appeal.” We, however, need not answer

this specific, yet rather esoteric, question. Instead, we must determine whether

Johnson’s specific injuries, i.e., the trial court’s denial of her various motions,

can be remedied by appeal.

      We summarized the standard for appellate review of a lower court’s

decision in a writ action in Appalachian Racing, LLC v. Commonwealth:

      We employ a three-part analysis in reviewing the appeal of a writ
      action. We review the Court of Appeals’ factual findings for clear
      error. Legal conclusions we review under the de novo standard.
      But ultimately, the decision whether or not to issue a writ of
      prohibition is a question of judicial discretion. So review of a
      court’s decision to issue a writ is conducted under the abuse-of-
      discretion standard. That is, we will not reverse the lower court’s
      ruling absent a finding that the determination was “arbitrary,
      unreasonable, unfair, or unsupported by sound legal principles.”

504 S.W.3d 1, 3 (Ky. 2016) (internal citations omitted). “[T]he existence of a

remedy by appeal, adequate or not, is a question of law, which we review de

novo.” Newell Enter., Inc. v. Bowling, 158 S.W.3d 750, 755 (Ky. 2005), overruled

on other grounds by Interactive Media Entm't & Gaming Ass'n v. Wingate, 320

S.W.3d 692 (Ky. 2010).

      The first requirement for a writ under the second class is that the party

requesting the writ have no adequate remedy by appeal. Because an adequate

remedy by appeal exists for each of the errors Johnson alleges, we need only

address this requirement.

                                         12
   B. Sanctions

      Johnson first requests a writ of mandamus directing the circuit court to:

(1) award her attorneys’ fees, expert fees, and costs so far expended in the

matter; (2) set the matter for trial on damages only; and (3) strike the answers

of all the defendants as a sanction for their alleged wrongful conduct. Because

these are all forms of sanctions the trial court can impose for offensive conduct

by a party, we will review them together.

      Johnson argues that the trial court abdicated its duty to protect against

contemptuous conduct by failing to strike the answers of the defendants. This

would have resulted in a default judgment on liability, which, in turn, would

have resulted in a trial on damages only, as Johnson requested.

      However, “[a] trial court ‘has broad discretion in addressing a violation of

its order[s]’ regarding discovery.” Turner v. Andrew, 413 S.W.3d 272, 279 (Ky.

2013) (citing Wilson v. Commonwealth, 381 S.W.3d 180, 191 (Ky. 2012)). This

includes the decision to impose, or not impose, even the most severe sanctions

against a party for failing to comply with discovery orders. Id.

      Appellate courts regularly review a trial court’s decision of whether to

impose sanctions, including that of striking answers and even entering default

judgment against a party, on direct appeal. In Turner, the trial court dismissed

the plaintiff’s claims as a sanction for his repeated failure to provide discovery

as ordered by the court. Id. at 278. However, the trial court failed to enter

findings of fact to support the dismissal. Id. at 279. Therefore, we remanded

the case to the trial court to reconsider sanctions imposed for the discovery

                                        13
violation and for entry of findings of facts to support the imposition of those

sanctions. Id. at 279-80.

      Our appellate courts also review a trial court’s decision to not impose

sanctions on direct appeal. In Penman v. Commonwealth, the Commonwealth

failed to comply with the trial court’s discovery order by failing to provide the

defense with various documents related to the chain of custody of physical

evidence. 194 S.W.3d 237, 247 (Ky. 2006), overruled on other grounds by Rose

v. Commonwealth, 322 S.W.3d 76 (Ky. 2010). In that case, the trial court chose

not to sanction the Commonwealth by excluding the evidence at trial. Id. We

reviewed that decision on direct appeal and held that the trial court did not

abuse its discretion. Id. at 250.

      In this case, Johnson argues that the trial court erred in failing to strike

the defendants’ answers as a sanction for what Johnson describes as

fraudulent conduct. However, the trial court viewed the conduct of the

defendants primarily as a discovery violation. For purposes of this writ

proceeding, we do the same. Even in doing so, we acknowledge the abhorrent

nature of the conduct alleged by Johnson. If the defendants and their

respective counsel have truly engaged in the conduct alleged and with the

motivations alleged by Johnson, they deserve the severest of sanctions.

However, because this is a writ action, we cannot reach the merits of Johnson’s

allegations at this time. As the issue is presented to us, Johnson has an

adequate remedy by appeal for any error that may have occurred in the trial

court’s refusal to both strike the defendants’ answers and set the matter for

                                        14
trial on damages only. The specific nature of any sanctions, if warranted,

should be addressed at the time of an appeal.

      As for Johnson’s argument regarding attorneys’ fees, expert fees, and

costs, the trial court has yet to enter an order regarding the appropriateness of

such sanctions. In fact, the trial court specifically reserved any ruling on the

imposition of fees and costs on the defendants. As such, this argument is not

ripe for our review.

      In the alternative, Johnson seeks a writ directing the circuit court to

enter orders: (1) awarding her attorneys’ fees, expert fees, and costs in the

matter; (2) recognizing a tort to address the conduct of the defendants and

their attorneys whether sounding in spoliation, fabrication, or obstruction of

justice; (3) invoking the crime-fraud exception to the attorney-client privilege

and ordering counsel for all current and past defendants to provide their

depositions; and (4) prohibiting bifurcation of her medical malpractice claims

from proof of the defendants’ alleged fraud and attendant torts. Because we

have already addressed her request for an order awarding her attorneys’ fees,

expert fees, and costs, we need not address it again. We will next address her

request that this Court recognize a new tort to address the alleged misconduct

of the defendants and their attorneys.

   C. Creation of a New Tort

      Johnson requests that this Court recognize a new tort and direct the trial

court to do the same. This request is, in essence, a claim that the trial court

erred in denying her motion to amend her complaint to include this new tort.

                                         15
In general, errors made in allowing or disallowing amended complaints can be

remedied on appeal. In Estate of Cline v. Weddle, 250 S.W.3d 330, 335 (Ky.

2008), we reviewed the Court of Appeals’ denial of a petition for a writ of

mandamus in regard to various issues, one of which was the trial court’s denial

of a motion to amend the complaint. In that case, we held that “[t]he fact that

the Estate might be required to prosecute an appeal to protect its rights does

not establish that it has no adequate remedy by appeal.” Id. We noted that trial

courts have “considerable discretion in such matters” and that the “issues may

be properly analyzed in more depth if necessary on appeal.” Id. at 335-36. In

doing so, we cited to our predecessor Court’s holding in Farrow v. Downing that

“any error in a trial court’s denial of leave to file an amended complaint could

be easily redressed in the normal appellate process, thus entitlement to

extraordinary relief by writ was not shown.” Id. at 336 n.12 (citing Farrow, 374

S.W.2d 480 (Ky. 1964)).

      More specific to this case, the trial court’s denial of recognition of a new

tort can be remedied on direct appeal. In Monsanto Co. v. Reed, salvage

workers brought suit against various manufacturers claiming they sustained

injuries as a result of exposure to polychlorinated biphenyls in the

manufacturers’ products. 950 S.W.2d 811, 812 (Ky. 1997). The trial court

granted summary judgment in favor of the manufacturers, and the workers

appealed. Id. at 812-13. On direct appeal, “the Court of Appeals recognized as a

new intentional tort ‘spoliation of evidence,’ and remanded the case to the trial

court to allow appellees to amend their complaint to seek damages under that

                                        16
theory of recovery.” Id. at 813. This Court, however, “decline[d] the invitation to

create a new tort claim” and reversed the Court of Appeals. Id. at 815. Although

this Court did not hold in Monsanto as Johnson hopes we would eventually

hold on her request for the creation of a new tort claim, Monsanto is clear

evidence that the trial court’s refusal to allow Johnson to amend her complaint

to include a new tort can be adequately remedied on appeal.

      Giuliani v. Guiler, 591 S.W.2d 318 (Ky. 1997), provides further support

for our holding that the trial court’s denial of Johnson’s motion to amend her

complaint to allege the defendants committed an as-yet unrecognized tort can

be remedied on appeal. In Giuliani, the trial court denied the minor children of

the deceased a claim for loss of parental consortium and granted partial

summary judgment on that claim. Id. In a direct appeal of the trial court’s

grant of partial summary judgment, this Court acknowledged that it “has a

responsibility to change” the common law “[w]hen the common law is out of

step with the times.” Id. at 319. We then went on “to recognize that children

have a right to be compensated for their losses when such harm has been

caused to them by the wrongdoing of another.” Id. at 320. Accordingly, we held

“that Kentucky recognizes the claim of minor children for loss of parental

consortium.” Id. at 323. We emphasize that this was done on direct appeal of

the trial court’s grant of partial summary judgment rather than through a writ.

      We further note that a decision of whether to create a new tort is a

landmark one for this Court to make. We do not often recognize new torts, and

any decision of whether to do so is best made with a fully developed record. As

                                        17
such, Johnson’s request that we recognize a new tort to address the alleged

misconduct of the defendants and their attorneys is inappropriate at this time

through a writ action, but may be revisited upon appeal, as appropriate.

   D. Crime-Fraud Exception to the Attorney-Client Privilege

      Johnson next argues that the trial court erred in failing to invoke the

crime-fraud exception to overcome the attorney-client privilege and in refusing

to order production of the attorneys for the defendants to provide their

depositions. This error, if there was any, is akin to the denial of discovery, and

we will address it this way.

      “The rule in Kentucky, as well as in most other jurisdictions, has long

been that discovery rulings are generally interlocutory and are generally not

subject to mandamus review.” Inverultra, S.A. v. Wilson, 449 S.W.3d 339, 345

(Ky. 2014) (citations omitted). This is especially true for an order denying

discovery as those orders are “remed[ied] by way of appeal.” Wal-Mart Stores,

29 S.W.3d at 800 (citing Roberts v. Knuckles, 429 S.W.2d 29 (Ky. 1968)). We

have recognized some limited exceptions to this general rule but only when the

circumstances of the particular case evidenced “[a] genuine exigency [that]

might well call into question the adequacy of an appeal.” Inverultra, 449 S.W.3d

at 346 (citing Meredith v. Wilson, 423 S.W.2d 519 (Ky. 1968); Texaco, Inc. v.

Borda, 383 F.2d 607, 609 (3rd Cir. 1967)). Johnson has made no such showing

in this case. Further, the “general risk of conceivable information loss, like

‘inconvenience, expense, annoyance and other undesirable aspects of

litigation,’ . . . is simply one of the ordinary costs of litigation, and we have held

                                         18
time and time again that such costs do not make an appeal an inadequate

remedy.” Id. at 347 (citations omitted).

      Turning specifically to the denial of discovery from the defendants’

attorneys, we find Steelvest, Inc. v. Scansteel Service Center, Inc., 807 S.W.2d

476 (Ky. 1991) to be instructive. In Steelvest, the trial court overruled the

plaintiff’s motion to compel discovery from the attorney of one of the

defendants finding that the attorney-client privilege was applicable. Id. at 487.

After the trial court granted summary judgment in favor of all the defendants,

the plaintiff appealed. Id. at 479. On direct appeal, we held that the attorney-

client privilege could not be used to prevent discovery of the information

sought, as the attorney assisted his client in a scheme that possibly

constituted a breach of fiduciary duties. Id. at 488. For this and other reasons,

we reversed the Court of Appeals’ affirmance of the trial court and remanded

the case to the circuit court for further proceedings. Id.

      Just as we reviewed a denial of discovery from a party’s attorney in

Steelvest on direct appeal, we can do the same in this case, should the need

arise. Accordingly, Johnson has an adequate remedy by appeal for any error

made by the trial court in its denial of Johnson’s request to produce the

defendants’ attorneys for depositions, and the issuance of a writ is not

appropriate.

   E. Bifurcation

      Finally, Johnson asks this Court to direct the trial court to enter an

order prohibiting bifurcation of her medical malpractice claims from proof of

                                           19
the defendants’ alleged fraud and attendant torts. This claim, however, is not

yet ripe. The trial court denied Johnson’s motion to preclude bifurcation

stating,

      The Court DENIES Plaintiff’s Motion to Preclude Bifurcation at this
      time. The Court will take into consideration any party’s unfiled
      motion which may seek to bifurcate the trial on matters raised.
      Depending on what matters end up going to trial, there may be
      good cause shown to bifurcate. No decision is rendered in this
      Order.

Although Johnson alleges the trial court “expressed a preference for bifurcating

proof,” it is clear from the trial court’s order that no decision was made as to

bifurcation. Thus, no potential error has yet been made. Accordingly, a writ of

mandamus is inappropriate on this issue.

                                 III.   CONCLUSION

      For the foregoing reasons, we affirm the Court of Appeals.

      All sitting. All concur.




                                        20
COUNSEL FOR APPELLANT:

J. Dale Golden
Laraclay Drake Parker
Golden Law Office

APPELLEE:

Honorable Stockton B. Wood, Judge of the Fleming Circuit Court

COUNSEL FOR REAL PARTIES IN INTEREST, FAMILY MEDICINE
ASSOCIATES OF FLEMINGSBURG, P.S.C.; FAMILY MEDICINE ASSOCIATES
OF FLEMINGSBURG (ASSUMED NAME CORPORATION OF FAMILY MEDICINE
ASSOCIATES OF FLEMINGSBURG, P.S.C.), AND DR. AMANDA APPLEGATE:

Clayton Lee Robinson
Courtney Lynn Soltis
Robinson & Havens, PSC

COUNSEL FOR REAL PARTIES IN INTEREST, FLEMING COUNTY MEDICAL
CENTER, LLC D/B/A FLEMING COUNTY HOSPITAL, GENA BARKER, AND
KRISTAL HUMPHRIES:

Ian Charles Baird Davis
Bradley Royal Hume
Chad Owens Propst
Bryan Todd Thompson
Joseph Andrew Wright
Thompson Miller & Simpson, PLC

COUNSEL FOR REAL PARTIES IN INTEREST, MAYSVILLE RADIOLOGY
ASSOCIATES, P.S.C, DR. CHARLES CLARKE, DR. RICHARD S. HARTMAN,
AND DR. JENNIFER HAGENSCHNEIDER:

Benny Charles Epling, II
Steven Brent Black
Law Offices of Benny C. Epling, II, PSC




                                      21